Citation Nr: 1705158	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  09-06 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 30 percent for degenerative joint disease (DJD) of the left knee from May 1, 2007 to February 18, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued in November 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Board denied the claim on appeal in a December 2015 decision.  The Veteran appealed the denial to the Court of Appeals for Veterans Claims (Court).  In October 2016, the Court issued an Order that granted a Joint Motion for Remand to partially vacate the December 2015 Board decision.  The Joint Motion limits the rating period to the dates noted above.


FINDINGS OF FACT

1. From May 1, 2007 to August 24, 2008, the evidence shows pain, weakness, and other symptoms with flexion to 60 degrees or beyond.  

2. Beginning on August 25, 2008, the evidence shows a worsened left knee disability from increased pain with limitation of flexion to 15 degrees or less.

3.  Throughout the appeal period, the evidence shows extension limited to no more than 20 degrees.


CONCLUSIONS OF LAW

1. From May 1, 2007, to August 24, 2008, the criteria for a separate 10 percent rating for left knee DJD with limitation of flexion have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.59, 4.71a, Diagnostic Codes 5010, 5260.


2. From August 25, 2008 to February 18, 2009, the criteria for a separate 30 percent rating for left knee DJD with limitation of flexion have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.59, 4.71a, Diagnostic Codes 5010, 5260.

3.  The criteria for a rating in excess of 30 percent for left knee DJD with limitation of extension have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 
38 C.F.R. §§ 4.7, 4.10, 4.71a, Diagnostic Codes 5010, 5261 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In September 2007, the RO sent the Veteran a letter, providing notice that satisfied the requirements of the VCAA.  The letter explained how disability ratings and effective dates would be assigned.  No additional notice is required.  

Next, VA has a duty to assist the appellant in the development of claims.  This duty includes assisting her in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All identified, available medical records have been obtained and considered.  
VA provided an examination for the left knee in September 2007.  The record also contains evaluations from treatment records.  The Board finds the examination adequate, because the examiner documented subjective complaints, obtained objective test results, and addressed the rating criteria and levels of functioning.  The Veteran did not report flare-ups, and the examiner addressed additional functional impartment from repetition, pain, and lack of endurance in compliance with Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Board has also considered the Court's holding in Correia that an examination for the knee should consider active and passive motion, in weight-bearing and nonweight-bearing, and with the range of the opposite joint.  See Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).  However, in this case, the rating period on appeal is almost 10 years ago.  Asking an examiner to speculate as to how the Veteran's knee would have manifested under those testing procedures would not provide probative evidence and cause unnecessary delay to the claims process.  Therefore, the Board finds such an opinion unnecessary.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (stating that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  The Board has carefully reviewed the record and determines there is no additional development needed for the issue decided herein.

As VA has satisfied its duties to notify and assist the appellant, no further notice or assistance is required.  

III. Rating Analysis

The Veteran asserts that his left knee disability warrants a rating in excess of the 
30 percent disability he is currently assigned.  The Joint Motion for Remand directed the Board to discuss whether the Veteran could receive separate ratings for limitation of extension and flexion during the period on appeal.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of another.  38 C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The Veteran is competent to provide evidence of symptoms observed by his senses.  However, he is not competent to measure range of motion or degree of instability as this requires specialized training and testing.  The Board finds the Veteran's statements regarding observable symptoms to be credible as they are detailed and consistent.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional loss-of-motion due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011); DeLuca v. Brown, 8 Vet. App. 202, 207 (1995); 38 C.F.R. § 4.59.

Standard motion of a knee joint is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.  Limitation of leg motion is governed by Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 concerns limitation of leg flexion.  
A 10 percent rating is warranted where flexion is limited to 45 degrees.  
A 20 percent rating is warranted where flexion is limited to 30 degrees.  
A 30 percent rating is warranted where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5260.

Diagnostic Code 5261 pertains to limitation of leg extension.  A 10 percent rating is warranted where extension is limited to 10 degrees.  A 20 percent rating is warranted where extension is limited to 15 degrees.  A 30 percent rating is warranted where extension is limited to 20 degrees.  38 C.F.R. § 4.71a, DC 5261.

Under Diagnostic Code 5257, a 20 percent rating is warranted for moderate impairment from subluxation or lateral instability.  A maximum, 30 percent rating is warranted for severe impairment from recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257.

Under Diagnostic Code 5258, a 20 percent rating is warranted where there is evidence of dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the knee joint.  38 C.F.R. § 4.71a, DC 5258.

Under Diagnostic code 5259, symptomatic removal of semilunar cartilage in the knee warrants a 10 percent rating.  38 C.F.R. § 4.71a, DC 5259.

Under Diagnostic Code 5262, 20, 30, and 40 percent ratings are warranted for malunion of the tibia and fibula with moderate knee or ankle disability, marked knee or ankle disability, and nonunion of the tibia and fibula.  38 C.F.R. § 4.71a, DC 5262.  Finally, ratings from 30 to 60 are available for ankylosis of the knee joint.  38 C.F.R. § 4.71a, DC 5256.

A claimant who had both limitation of flexion and limitation of extension of the same leg may be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  However, separate ratings require separate compensable symptomatology.  VAOPGCPREC 9-2004 (2004), 69 Fed. Reg. 59,990 (2004).

A claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  However, separate ratings require separate compensable symptomatology.  VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 (1998); VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63604 (1997).

First, a review of the history of the left knee is needed.  A March 1973 rating decision granted service connection for left knee DJD and assigned a noncompensable (0%) rating under DC 5003 (degenerative arthritis).  An October 1980 rating decision increased the rating of the left knee to 10 percent and kept DC 5003 in place.  A February 1985 rating decision increased the left knee rating to 
30 percent, but changed the DC to 5010 (traumatic arthritis).  The new DC, 5010, directs the rater to DC 5003.  In general, DC 5003 directs the adjudicator to rate on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Subsequently, a March 1999 rating decision clarified that the February 1985 rating decision granted the increased rating based on limited extension as it continued the 30 percent rating under DC 5010-5261.   

As previously noted, Diagnostic Code 5261 applies to limitation of extension.  The Veteran is eligible for separate ratings for limitation of extension and flexion.  See VAOPGCPREC 9-2004 (2004), 69 Fed. Reg. 59,990 (2004).  It is noted that such separate ratings were not available at the time of the February 1985 decision as the OGC opinion had not been issued at that time and such was not VA's normal practice.

Next, the evidence shows differing degrees of limitation of flexion such that staged ratings are appropriate to capture the Veteran's disability picture during this time.  See Hart, 21 Vet. App. at 509-10.  The criteria for a compensable rating under Diagnostic Code 5260 prior to August 25, 2008 have been met, and the criteria for a separate 30 percent rating have been met for limitation of flexion in the left knee from August 25, 2008 to February 18, 2009.  

Prior to August 25, 2008, the evidence shows pain, weakness, and other symptoms but flexion to 60 degrees or beyond.  In June 2007 treatment, the Veteran reported pain, stiffness, and intermittent swelling; the provider recorded movement from zero to 85 degrees.  Later in June 2007, a provider noted minimal intra-articular effusion and flexion to approximately 100 degrees.  During the September 2007 examination, the Veteran endorsed constant pain, weakness, stiffness, swelling, heat, lack of endurance, and fatigability; denied redness, giving way, locking, and dislocation; and noted that pain was elicited by physical activity, weather, and prolonged walking and standing.  The examiner found no signs of abnormal weight bearing, effusion, weakness, tenderness, heat, guarding or subluxation, locking, or crepitus but abnormal/antalgic gait, symptoms that required a brace for ambulation for stability, and edema.  The examiner recorded range of motion from zero to70 with additional limitation by 10 degrees after repetition and a major impact from pain.  The examiner noted that all stability tests were normal and there was a mild to moderate effect on the Veteran's daily activity.  

A December 2007 treatment record shows medial tibial protrusion, deformity, measurements from zero to 95, notes of limited extension, and that the Veteran could not fully extend.  A March 2008 treating provider noted increased left knee varus, no effusion, extension lag 20 degrees, and the inability to fully flex.  On August 5, 2008, the Veteran was advised to rest his knees as much as possible.  

The Board notes that 38 C.F.R. § 4.59 is entitled "Painful motion," and states, in part:  "The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint."  In Burton v. Shinseki, the Court clarified that the scope of 38 C.F.R. § 4.59 is not limited to arthritis claims. 25 Vet. App. 1, 5 (2011).

As noted above, the Veteran was receiving a 30 percent rating for limitation of extension under Diagnostic Code 5010-5261.  Separate ratings for limitation of flexion and extension are only appropriate when there is a compensable level of limitation.  See VAOPGCPREC 9-2004 (2004), 69 Fed. Reg. 59,990 (2004).  Here, the Veteran's left knee was measured with flexion to 85, 70, and 95 degrees.  Flexion to 60 degrees or beyond is assigned a zero, noncompensable rating under Diagnostic Code 5260.  38 C.F.R. § 4.71a.  However, the Board has considered the Veteran's reports of pain, weakness, fatigability, lack of endurance, and increased pain with certain activities and repetition.  With the application of § 4.59 to the facts, the Board finds that the Veteran's painful left knee meets the regulatory criteria for the minimal compensable rating, here, 10 percent for the limited flexion of the left knee.  

The Veteran's painful arthritis is already compensated by his 30 percent rating for limitation of extension.

Beginning on August 25, 2008, the evidence shows a worsened knee disability from flexion limited to less than 15 degrees.  During an August 25, 2008 treatment visit, the provider noted that the Veteran regularly used a brace, ambulated with a cane, was able to fully extend, but had maximal flexion to 10 degrees.  A September 2008 treatment record shows almost complete loss of motion in the left knee, use of a titanium brace, and an easily appreciated limp.  In October 2008, the Veteran's flexion was to 30 degrees and extension to 10 degrees.  A January 2009 treating provider noted minimal and severely decreased left knee range of motion.  In February 2009, the Veteran had a total knee arthroplasty.  During the period from August 25, 2008 to February 18, 2009, the record shows flexion recorded to 10 and 30 degrees of limitation and multiple providers assessing significant loss of flexion in the left knee.  Based on the evidence, the Board finds that the maximum, 
30 percent rating for flexion limitated to 15 degrees is appropriate for the period beginning on August 25, 2008.  See 38 C.F.R. § 4.71a, 5010-5260; see also Murray v. Shinseki, 24 Vet. App. 420, 423 (2011) ("If the appellant's symptoms are 'distinct and separate,' then the appellant is entitled to separate disability ratings for the various conditions.").

Additional or increased ratings are not warranted for the left knee for the period on appeal.  First, the weight of the evidence is against finding instability in the left knee.  The September 2007 examiner noted that the Veteran required a brace for ambulation for stability.  However, the Veteran did not reported stability problems in the left knee, and all stability tests conducted during the examination were within normal limits.  As such, the Board finds that the Veteran did not have an appreciable amount of instability, and rating under Diagnostic Code 5257 is not appropriate.  Similarly, while some of the providers noted effusion, there is no evidence of semilunar cartilage dislocation to warrant a separate rating under Diagnostic Code 5258.  Finally, the evidence during the period on appeal often showed full extension.  The few records that noted limited extension do not, in light of the other evidence, suggest that the Veteran's extension was limited to 30 or 
45 degrees, which is required for a rating in excess of 30 percent under Diagnostic Code 5261.  Additional or increased ratings are not appropriate based on the evidence.  See 38 C.F.R. § 4.71a.  

All possibly applicable diagnostic codes have been considered in compliance with Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), but the Veteran could not receive a higher disability rating for his knee based on the evidence.  See 38 C.F.R. § 4.71a.  The competent evidence does not reflect evidence of ankylosis, issues with the semilunar cartilage, or impairment of the tibia or fibula.    

Extra-schedular Considerations

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the rating criteria and associated case law consider limitation of motion, pain, and functional impairment, such as limitations on prolonged standing and walking.  All of his symptoms, such as stiffness, swelling, and pain with limited motion, have been considered, and the rating codes applied are sufficient to rate the Veteran's disability picture.  

There is no combined effect, which is exceptional and not captured by the schedular evaluations.  See Johnson v. McDonald, 762 F.3d 1362 (2014).  In Yancy v. McDonald, 27 Vet. App. 484, 495 (2016), the Court held that the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  The Board finds that these considerations have not been raised.  Accordingly, referral for consideration of a combined extra-schedular rating is not necessary.


ORDER

Entitlement to a separate 10 percent rating from May 1, 2007 to August 24, 2008 to February 18, 2009, for left knee limitation of flexion is granted. 

Entitlement to a separate 30 percent rating from August 25, 2008 to February 18, 2009, but not before, for left knee limitation of flexion is granted. 

Entitlement to a rating in excess of 30 percent for left knee extension is denied.



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


